Citation Nr: 1627393	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-08 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to residuals of a left cerebral infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1978 to November 1998.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned in February 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, sleep apnea is related to residuals of a left cerebral infarction. 


CONCLUSION OF LAW

Sleep apnea was caused by or is a result of residuals of a left cerebral infarction. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

The Veteran's private medical records show that he is currently diagnosed with obstructive sleep apnea.  The Veteran is service-connected for residuals of a left cerebral infarction. He has submitted private medical opinions from Dr. K.K. and Dr. D.A. opining that the Veteran's obstructive sleep apnea is more likely that not the result of his service-connected left cerebral infarction.  Dr. K.K.'s practice is directly affiliated with The Sleep Center of Southern California.  The Veteran was also afforded VA medical examinations in May 2010 and July 2012, and those examiners opined that the Veteran's obstructive sleep apnea was less likely than not caused by his service-connected left cerebral infarction. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  In this case there is evidence for and against the claim.  While the cause of the Veteran's sleep apnea may never be known to a certainty under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be conclusive or even a preponderance of the evidence in his favor.  Rather, only an approximate balance of positive and negative evidence is needed.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board will grant entitlement to service connection for sleep apnea.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

The benefit sought on appeal is allowed.



ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


